                  Case 2:17-cv-00178-JLR Document 163 Filed 10/12/18 Page 1 of 3




                                                                                           The Honorable James L. Robart
 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF WASHINGTON
 9                                                   AT SEATTLE
10

11   JOHN DOE, et al.,                                                             Civil Action No. 2:17-cv-00178JLR

12                                    Plaintiffs,

13             v.

14   DONALD TRUMP, et al.,
15                                    Defendants.
16
     JEWISH FAMILY SERVICE OF                                                      Civil Action No. 2:17-cv-01707JLR
17
     SEATTLE, et al.,
18
                                      Plaintiffs,                                  NOTICE OF CHANGE OF ADDRESS
19
               v.                                                                  (RELATING TO BOTH CASES)
20
     DONALD TRUMP, et al.,
21
                                      Defendants.
22

23

24

25

26

      NOTICE OF CHANGE OF ADDRESS - 1                                                                 U.S. DEPARTMENT OF JUSTICE
      Doe, et al. v. Trump, et al., No. 2:17-cv-00178 (JLR)                                               20 Massachusetts Ave., NW
      Jewish Family Service of Seattle, et al. v. Trump, et al., No. 2:17-cv-01707 (JLR)                    Washington, DC 20530
                                                                                                              Tel: (202) 514-3259
                  Case 2:17-cv-00178-JLR Document 163 Filed 10/12/18 Page 2 of 3




               To the Clerk of the Court and all parties of record:
 1

 2             Please enter the following change of address for Joseph C. Dugan, Kevin M. Snell, and

 3   Michelle Bennett as counsel for Defendants in this matter. All future correspondence and other

 4   communications regarding this matter should be directed to defense counsel at the addresses and
 5   phone numbers shown below:
 6
     Joseph C. Dugan                                                    Kevin M. Snell
 7   Trial Attorney                                                     Trial Attorney
     United States Department of Justice                                United States Department of Justice
 8   Civil Division, Federal Programs Branch                            Civil Division, Federal Programs Branch
     1100 L Street, NW, Room 11212                                      1100 L Street, NW, Room 12510
 9   Washington, D.C. 20005                                             Washington, D.C. 20005
10   Tel: (202) 514-3259                                                Tel: (202) 305-0924
     E-mail: Joseph.Dugan@usdoj.gov                                     E-mail: Kevin.Snell@usdoj.gov
11
     Michelle Bennett
12   Senior Trial Counsel
     United States Department of Justice
13
     Civil Division, Federal Programs Branch
14   1100 L Street, NW, Room 12026
     Washington, D.C. 20005
15   Tel: (202) 305-8902
     E-mail: Michelle.Bennett@usdoj.gov
16

17
     Dated: October 12, 2018                                Respectfully submitted,
18
                                                            /s/ Joseph C. Dugan
19                                                          JOSEPH C. DUGAN
                                                            Trial Attorney
20                                                          United States Department of Justice
                                                            Civil Division, Federal Programs Branch
21
                                                            1100 L Street, NW, Room 11212
22                                                          Washington, D.C. 20005
                                                            Tel.: (202) 514-3259
23                                                          E-mail: Joseph.Dugan@usdoj.gov
24                                                          Counsel for Defendant
25

26

      NOTICE OF CHANGE OF ADDRESS - 2                                                              U.S. DEPARTMENT OF JUSTICE
      Doe, et al. v. Trump, et al., No. 2:17-cv-00178 (JLR)                                            20 Massachusetts Ave., NW
      Jewish Family Service of Seattle, et al. v. Trump, et al., No. 2:17-cv-01707 (JLR)                 Washington, DC 20530
                                                                                                           Tel: (202) 514-3259
                  Case 2:17-cv-00178-JLR Document 163 Filed 10/12/18 Page 3 of 3




 1                                                  CERTIFICATE OF SERVICE

 2
               I certify that on October 12, 2018, a copy of the foregoing document was electronically
 3
     filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
 4
     filing to all counsel of record.
 5

 6   DATED this 12th day of October, 2018.

 7                                                                                         /s/ Joseph C. Dugan
 8                                                                                         JOSEPH C. DUGAN

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      NOTICE OF CHANGE OF ADDRESS - 3                                                                 U.S. DEPARTMENT OF JUSTICE
      Doe, et al. v. Trump, et al., No. 2:17-cv-00178 (JLR)                                               20 Massachusetts Ave., NW
      Jewish Family Service of Seattle, et al. v. Trump, et al., No. 2:17-cv-01707 (JLR)                    Washington, DC 20530
                                                                                                              Tel: (202) 514-3259
